 

Exhibit 10.13

 

FIRST AMENDMENT TO

LEASE AGREEMENT

 

This First Amendment to Lease Agreement (“First Amendment”), dated July 31, 2018
(“Effective Date”), is by and between AmberGlen, LLC, a Delaware limited
liability company (“Landlord”), and Summit Semiconductor, Inc., a Delaware
corporation (formerly known as Summit Semiconductor, LLC) (“Tenant”).

 

RECITALS

 

A.           Landlord and Tenant entered into a Lease Agreement dated June 11,
2015 (“Lease”), for the lease of certain premises located at 20575 NW Von
Neumann Drive, Suite 100, Beaverton, Oregon (now known as 8875 NE Von Neumann
Drive, Suite 100, Hillsboro, Oregon) (“Premises”), consisting of 17,465 rentable
square feet.

 

B.           Tenant converted from a limited liability company to a corporation
on December 31, 2017.

 

C.           Landlord and Tenant desire to amend the Lease to extend the Lease
Term and modify the Lease, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficient whereof are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.           Recitals True; Definitions Incorporated. The parties acknowledge
that the recitals set forth above are true and accurate and are incorporated
herein as terms of this First Amendment. Unless otherwise expressly provided
herein, the defined terms set forth in this First Amendment shall have the exact
meaning given those terms in the Lease.

 

2.           Lease Extension. The Lease Term is hereby extended for twenty-four
(24) months. The extended Lease Term shall commence on November 1, 2018 and
expire on October 31, 2020 (the “Extended Term”), unless the Lease is sooner
terminated as provided therein. All terms of the Lease, as modified by this
First Amendment, shall apply to the Premises during the Extended Term.

 

3.           Rent.

 

3.1          Until commencement of the Extended Term, Tenant shall continue to
pay Rent for the Premises as provided in the Lease.

 

 

 

 

3.2          Monthly Base Rent for the Premises during the Extended Term shall
be as follows:

 

Periods  Monthly Base Rent Amount        11/01/18-10/31/19  $29,487 
11/01/19-10/31/20  $30,372 

 

4.           Base Year. The base year for the Extended Term shall be 2018.

 

5.           Security Deposit. During the Extended Term, Landlord shall continue
to hold the Security Deposit of $81,809. Landlord shall hold and use the
Security Deposit as provided in the Lease.

 

6.           No Tenant Improvements. Tenant acknowledges that no tenant
improvements, replacements, or upgrades to the Premises (a) are provided for
under this First Amendment, or (b) shall be made to the Premises by Landlord.

 

7.           Tenant Acceptance of Premises. By executing this First Amendment,
Tenant accepts the Premises and the improvements therein in their “AS IS”
condition and as being in the condition in which Landlord is obligated to
deliver them in accordance with this First Amendment, and otherwise in good
order, condition and repair.

 

8.           Termination of Option to Extend. Effective on the Effective Date,
Tenant’s option to extend the Lease for thirty-six (36) months as set forth in
Section 1 of Exhibit E, Addendum, to the Lease is hereby terminated and is of no
further force or effect.

 

9.           Continuing Effect. Except as modified by this First Amendment, all
covenants, agreements, terms, and conditions of the Lease remain in full force
and effect, as though restated in their entirety herein.

 

10.         Conflict Between Terms. In the event of any conflict between the
terms of the First Amendment and the Lease, the terms of the First Amendment
shall control.

 

11.         Counterparts; Electronic Signatures. This First Amendment may be
executed in counterparts, including both counterparts that are executed on paper
and counterparts that are in the form of electronic records and are executed
electronically. An electronic signature means any electronic sound, symbol, or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures. All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original. The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
First Amendment and electronic signatures, facsimile signatures, or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this First Amendment had been delivered and signed using a handwritten
signature. Landlord and Tenant (a) agree that an electronic signature, whether
digital or encrypted, of a party to this First Amendment is intended to
authenticate this writing and to have the same force and effect as a manual
signature, (b) intend to be bound by the signatures (whether original, faxed or
electronic) on any document sent or delivered by facsimile or, electronic mail,
or other electronic means, (c) are aware that the other party will rely on such
signatures, and (d) hereby waive any defenses to the enforcement of the terms of
this First Amendment based on the foregoing forms of signature. If this First
Amendment is executed by electronic signature, all parties executing this
document are expressly consenting under the Electronic Signatures in Global and
National Commerce Act (“E-SIGN”), and Uniform Electronic Transactions Act
(“UETA”), that a signature by fax, email or other electronic means shall
constitute an Electronic Signature to an Electronic Record under both E-SIGN and
UETA with respect to this specific transaction.

 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the date first above written.

 

LANDLORD   TENANT       AMBERGLEN, LLC, a Delaware limited liability company  
SUMMIT SEMICONDUCTOR, INC., a Delaware corporation

 

  By: Principal Life Insurance Company, an Iowa corporation, for its Principal
U.S. Property Separate Account    

 

  By: Principal Real Estate Investors,   By: /s/ Gary Williams



  LLC, a Delaware limited liability   Name: Gary Williams



  company, its authorized signatory   Its: CFO

 

By: /s/ Monica Christensen  



Name: Monica Christensen  



Its: Senior Asset Manager  

 

By:    



Name:    



Its:    

 



 

